UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 8, 2010 SOLUTIA INC. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 001-13255 43-1781797 (Commission File Number) (IRS Employer Identification No.) 575 Maryville Centre Drive, P.O. Box 66760, St. Louis, Missouri 63166-6760 (Address of principal executive offices) (Zip Code) (314) 674-1000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01.REGULATION FD DISCLOSURE. On November 10, 2010, Solutia Inc. (the “Company”) is hosting an Investor Day at the St. Regis hotel in New York City (the “2010 Investor Day”).The 2010 Investor Day will be simultaneously carried on the Company’s website at www.solutia.com under “Investors”.The event will begin at 8:00 a.m. Eastern Time and will be archived on www.solutia.com for a limited time.A copy of the press release is attached hereto as Exhibit 99.1.The information furnished pursuant to this Item 7.01, including Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933 (the "Securities Act) or the Exchange Act, except ifthe Companyspecifically incorporates it by reference into a filing under the Securities Actor the Exchange Act. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (c) Exhibits: Exhibit Number Description Press Release dated November 8, 2010 SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED, THEREUNTO DULY AUTHORIZED. SOLUTIA INC. (Registrant) /s/Paul J. Berra III Paul J. Berra III Senior Vice President, General Counsel, Legal and Governmental Affairs DATE:November 8, 2010 EXHIBIT INDEX Exhibit Number Description Press Release dated November 8, 2010
